Case 1:19-cv-02987-RJD-RLM Document 61 Filed 03/22/21 Page 1 of 10 PageID #: 1727




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------x
  YELENA RUDERMAN,

                                      Plaintiff,                                    MEMORANDUM
                                                                                    AND ORDER

                             -against-                                               19-CV-2987 (RJD)

  LAW OFFICE OF YURIY PRAKHIN, P.C.,
  et al.,

                                      Defendants.
  ---------------------------------------------------------x

  ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

            Currently pending before the Court, in this employment discrimination action, is a

  letter-motion filed by plaintiff Yelena Ruderman (“plaintiff”) to compel the production of

  documents withheld by defendants Law Office of Yuriy Prakhin, P.C. (the “Firm”) and Yuriy

  Prakhin (collectively, “defendants”) under claims of attorney-client privilege and the work

  product doctrine. See Letter Motion to Compel (Jan. 19, 2021) (“Pl. Mot.”), Electronic Case

  Filing Docket Entry (“DE”) #47. 1 For the reasons set forth below, plaintiff’s motion is

  denied.

                                                 BACKGROUND

            On May 20, 2019, plaintiff commenced this action, complaining that defendants

  discriminated against her on the basis of her alleged disability, in violation of the Americans

  with Disabilities Act, 42 U.S.C. § 12101 et seq.; the New York State Human Rights Law,




  1
   At a conference held on February 22, 2021, the Court resolved the other issues raised in plaintiff’s omnibus
  motion. See Minute Entry and Order (Feb. 22, 2021) (“2/22/21 Minute Entry”), DE #52.
Case 1:19-cv-02987-RJD-RLM Document 61 Filed 03/22/21 Page 2 of 10 PageID #: 1728




  N.Y. Exec. Law § 290 et seq.; and New York City Human Rights Law, N.Y.C. Admin.

  Code § 8-107 et seq. See Complaint (May 20, 2019), DE #1. From September 2012 through

  February 2017, and again from May 2018 through December 2018, plaintiff, an attorney, had

  worked at the Firm, a small personal injury law firm, which was founded by defendant

  Prakhin, its President.

         By letter-motion dated January 19, 2021, plaintiff requested that the Court review in

  camera all of the documents withheld by defendants under claims of attorney-client privilege

  and work product protection. See Pl. Mot. at 1, 8. At the motion hearing held on February

  22, 2021, the Court granted plaintiff’s request in part and directed each side to select five

  documents for the Court to review in camera. See 2/22/21 Minute Entry. The Court further

  directed defendants to supplement their assertions of privilege with sworn statements containing

  specific facts concerning the purpose for which the documents were created. Id. Although

  defendants ignored the Court’s order to provide sworn statements, they made an ex parte

  submission of emails exchanged between outside counsel and defendant Prakhin, supporting

  their claim that the withheld documents were created for the purpose of gathering information

  to assist with the defense in this litigation, at the direction of counsel. See Letter regarding

  Defendants' Privileged Communications (Mar. 8, 2021) (“Def. Supp.”) at 1, DE #54; Ex

  Parte Letter Annexing Ex Parte Exhibits (Mar. 8, 2021), DE #55; DE #55-1; DE #552.

  Defendants also submitted legal argument and contemporaneous records in support of their

  claim of privilege with respect to their communications with a non-testifying expert. See Def.

  Supp.; DE #55-3; DE #55-6.




                                                   2
Case 1:19-cv-02987-RJD-RLM Document 61 Filed 03/22/21 Page 3 of 10 PageID #: 1729




                                            DISCUSSION

  I.     Legal Standards

         "A party invoking the attorney-client privilege must show (1) a communication between

  client and counsel that (2) was intended to be and was in fact kept confidential, and (3) was made

  for the purpose of obtaining or providing legal advice." In re County of Erie, 473 F.3d 413,

  419 (2d Cir. 2007); see Fisher v. United States, 425 U.S. 391, 403 (1976); United States

  v. Constr. Prods. Research, Inc., 73 F.3d 464, 473 (2d Cir. 1996). The burden of

  establishing the applicability of the privilege and all of its elements rests with the party

  claiming protection. See In re Grand Jury Proc., 219 F.3d 175, 182 (2d Cir. 2000); see also

  Constr. Prods., 73 F.3d at 473-74.

         In order to merit protection, the "predominant purpose" of the communication must be

  to render or solicit legal advice as opposed to business advice. See In re County of Erie, 473

  F.3d at 420. This dichotomy presents thorny problems in the context of in-house counsel, who

  often serve dual roles as legal advisors and business consultants. See id. at 421; Complex

  Sys., Inc. v. ABN AMRO Bank N.V., 279 F.R.D. 140, 150 (S.D.N.Y. 2011).

         The work product doctrine, as partially codified in Rule 26(b)(3) of the Federal Rules

  of Civil Procedure, affords a qualified privilege for “documents and tangible things that are

  prepared in anticipation of litigation or for trial by or for another party or its representative

  (including the other party's attorney, consultant, surety, indemnitor, insurer, or agent).” Fed.

  R. Civ. P. 26(b)(3)(A); see also United States v. Nobles, 422 U.S. 225, 237-38 (1975); United

  States v. Adlman, 134 F.3d 1194, 1197 (2d Cir. 1998). A document is prepared in

  “anticipation of litigation,” and therefore eligible for work product protection, “if in light of



                                                    3
Case 1:19-cv-02987-RJD-RLM Document 61 Filed 03/22/21 Page 4 of 10 PageID #: 1730




  the nature of the document and the factual situation in the particular case, the document can

  fairly be said to have been prepared or obtained because of the prospect of litigation.”

  Adlman, 134 F.3d at 1202 (citations and internal alterations omitted); accord Schaeffler v.

  United States, 806 F.3d 34, 43-44 (2d Cir. 2015). Conversely, “documents that are prepared

  in the ordinary course of business or that would have been created in essentially similar form

  irrespective of the litigation” do not qualify for work product protection. Adlman, 134 F.3d at

  1202. The proponent of the privilege bears the “heavy burden” to establish its existence.

  See In re Grand Jury Subpoena Dated July 6, 2005, 510 F.3d 180, 183 (2d Cir. 2007).

         Rule 26 requires that a party asserting privilege “describe the nature of the documents,

  communications, or tangible things not produced or disclosed - and do so in a manner that,

  without revealing information itself privileged or protected, will enable other parties to assess

  the claim.” Fed. R. Civ. P 26(b)(5)(A)(ii). Local Civil Rule 26.2 of the Southern and Eastern

  Districts of New York further requires that a party withholding documents on the basis of

  privilege produce a log that includes “(i) the type of document, e.g., letter or memorandum;

  (ii) the general subject matter of the document; (iii) the date of the document; and (iv) the

  author of the document, the addressees of the document, and any other recipients, and, where

  not apparent, the relationship of the author, addressees, and recipients to each other[.]” S. &

  E.D.N.Y. Local Civ. R. 26.2(a)(2)(A). The failure to provide sufficiently descriptive

  information in a privilege log may result in a finding that the proponent of the privilege has not

  satisfied its burden. See Constr. Prods., 73 F.3d at 473-74; Davis v. City of New York, No.

  10 Civ. 699(SAS)(HBP), 2012 WL 612794, at *6 (S.D.N.Y. Feb. 27, 2012); OneBeacon Ins.

  Co. v. Forman Int’l, Ltd., No. 04 Civ. 2271(RWS), 2006 WL 3771010, at *6-7 (S.D.N.Y.




                                                  4
Case 1:19-cv-02987-RJD-RLM Document 61 Filed 03/22/21 Page 5 of 10 PageID #: 1731




  Dec. 15, 2006). To be sure, where there are deficiencies in a privilege log, a court may also

  consider evidentiary submissions such as affidavits “to fill in any factual gaps.” See Constr.

  Prods., 73 F.3d at 473.

  II.    Application

         Although the Court would have preferred that defendants followed the Court’s

  directive to submit a sworn statement, see John Wiley & Sons, Inc. v. Book Dog Books, LLC,

  17 F.Supp.3d 400, 404-05 (S.D.N.Y. 2014) (noting that the elements of privilege are typically

  established through sworn statements), here, defendants have supplemented their log with

  documents demonstrating that the withheld communications were made because of litigation

  and at the direction of counsel. In any event, the privilege log entries themselves are sufficient

  to “permit a judgment as to whether a document is at least potentially protected from

  disclosure.” Constr. Prods., 73 F.3d at 473 (quoting Bowne of New York City, Inc. v.

  AmBase Corp., 150 F.R.D. 465, 474 (S.D.N.Y. 1993)); see DE #47-1.

         As an initial matter, both parties appear to conflate two different legal principles: the

  requirement that work product materials be created because of the prospect of litigation, rather

  than in the ordinary course of business, and the requirement that materials claimed to be

  subject to the attorney-client privilege be created principally for the purpose of seeking or

  providing legal advice, as opposed to business advice. Plaintiff largely ignores the work

  product doctrine in arguing that the withheld documents are not attorney-client privileged

  because they were exchanged between Mr. Prakhin and his employees, rather than outside

  counsel. See Pl. Mot. at 2-3, 5-6. “Notwithstanding the common description of the doctrine

  as the ‘attorney’ work product doctrine, it is not in fact necessary that the material be prepared

  by or at the direction of an attorney.” Parneros v. Barnes & Noble, Inc., 332 F.R.D. 482,

                                                  5
Case 1:19-cv-02987-RJD-RLM Document 61 Filed 03/22/21 Page 6 of 10 PageID #: 1732




  492 (S.D.N.Y. 2019); see Schaeffler, 806 F.3d at 44 (litigation-focused tax memorandum

  prepared by taxpayer's accountant at taxpayer's request merited work product protection);

  United States v. Acquest Transit LLC, 319 F.R.D. 83, 92 (W.D.N.Y. 2017) (“[D]irect

  supervision by an attorney of a party's non-attorney representative who in anticipation of

  litigation prepared a requested document . . . is not a prerequisite to work-product protection

  under Rule 26(b)(3)(A).”). Under Rule 26(b)(3), work product protection extends to

  documents prepared in anticipation of litigation “by or for another party or its representative

  (including the other party's . . . agent).” Fed. R. Civ. P. 26(b)(3); see Advisory Committee

  Notes to 1970 Amendments to Rule 26(b)(3) (work product doctrine protects “not merely . . .

  materials prepared by an attorney, but also . . . materials prepared in anticipation of litigation

  or preparation for trial by or for a party or any representative acting on [its] behalf”). In fact,

  work product protection applies “to materials gathered by non-attorneys even where there was

  no involvement by an attorney.” Parneros, 332 F.R.D. at 492 (citation and quotation marks

  omitted); see Wilder v. World of Boxing LLC, 324 F.R.D. 57, 63 (S.D.N.Y. 2018).

         Having reviewed the selected sample documents in camera, this Court concludes that

  the withheld documents, which reflect communications between Mr. Prakhin and the Firm’s

  employees, were clearly made in order to gather information to aid outside counsel in

  representing defendants in the instant litigation. Importantly, all of the documents at issue

  were created after the instant suit was filed in this Court. Plaintiff’s employment with the

  Firm had ended in December 2018, while the earliest withheld communication was created in

  July 2019. Under the circumstances, there is no basis for plaintiff’s contention that these

  communications were created in the “ordinary course of business” relating to “[p]laintiff’s

  employment and job performance.” Pl. Mot. at 3. The purpose of these communications was

                                                   6
Case 1:19-cv-02987-RJD-RLM Document 61 Filed 03/22/21 Page 7 of 10 PageID #: 1733




  clearly to obtain documents and information to assist in the defense of this matter, including to

  respond to plaintiff’s discovery requests. Plaintiff has offered no reason for the Court to

  conclude that these documents were created in the ordinary course of business or for a non-

  litigation purpose. Moreover, while not required under the work product doctrine, defendants

  have demonstrated that the subject communications were made in furtherance of outside

  counsel’s directions. See DE #55-1; DE #55-2.

          In light of this ruling, the Court need not address whether the documents are protected

  by the attorney-client privilege. 2

  III.    Waiver

          Equally unavailing is plaintiff’s fallback position that defendants have waived any

  attorney-client privilege and work product protection. See Pl. Mot. at 4-6. First, plaintiff

  argues that defendants waived any protection with respect to the subject documents “by placing

  Plaintiff’s job performance squarely at issue in this litigation.” Id. at 4. Such an “at issue”

  wavier applies when a party “affirmatively rel[ies] on privileged communications to support its

  claim or defense and then shield[s] the underlying communications from scrutiny by the

  opposing party.” In re Grand Jury Proc., 219 F.3d at 182. Here, the proffer of a

  nondiscriminatory reason for plaintiff’s termination does not operate as a waiver of the

  privilege as to documents that were generated long after plaintiff’s termination occurred, and

  were created for the sole purpose of litigation. See In re County of Erie, 546 F.3d 222, 229

  (2d Cir. 2008) (party asserting privilege found not to have “placed the matter at issue so as to

  cause forfeiture of privilege by reason of unfairness”) (internal quotation marks and citation



  2
   Nor need the Court determine whether the qualified protection of the work product doctrine has been overcome,
  as plaintiff has made no showing of “substantial need for the materials . . . .” Fed. R. Civ. P. 26(b)(3)(A)(ii).
                                                          7
Case 1:19-cv-02987-RJD-RLM Document 61 Filed 03/22/21 Page 8 of 10 PageID #: 1734




  omitted). Plaintiff further argues that Mr. Prakhin’s deposition testimony concerning his

  conversations with three employees of the Firm served to waive any privilege. See Pl. Mot. at

  5. As to Firm employees Raskin and Zohar, Mr. Prakhin testified only generally regarding his

  communications with those employees, rather than to the content of those conversations. In

  fact, defense counsel asserted privilege and interposed objections on that basis during

  questioning about Mr. Prakhin’s conversations with Raskin and Zohar. See DE #47-7 at ECF

  pp. 3, 6. No waiver occurred since there were no substantive communications revealed in that

  testimony. See In re County of Erie, 546 F.3d at 230 (finding no waiver where “principal

  substance of the attorney-client communications was not revealed”).

         On the other hand, Mr. Prakhin’s testimony regarding his conversations with Ms.

  Larssen was more specific, and was uninterrupted by an objection by counsel on privilege

  grounds. See DE #47-7 at ECF pp. 4-5 (“She said that Ms. Ruderman worked with her and

  most of the work . . . with Ms. Ruderman was done by Shaw [] and by another paralegal,

  Patricia.”). Nevertheless, courts that found selective waiver did so where there was more

  extensive testimony about privileged matters than that elicited at Mr. Prakhin’s deposition.

  See Speedfit LLC v. Woodway USA Inc., CV 17-768, 2019 WL 1441148, at *23, *6

  (E.D.N.Y. Mar. 28, 2019) (finding waiver where plaintiff’s counsel introduced privileged

  communication during deposition and asked witness lengthy questions about it); In re Symbol

  Techs., Inc. Sec. Litig., CV 05-3923 (DRH) (AKT), 2017 WL 1233842, at *15–18

  (E.D.N.Y. Mar. 31, 2017) (by utilizing five of fourteen confidential memoranda to cross-

  examine deposition witnesses, plaintiff “made a strategic decision to utilize and disclose” the

  materials and thereby waived work product protection for all fourteen memoranda); John

  Wiley & Sons, 17 F.Supp.3d at 403 (finding waiver due to witness’s detailed testimony about

                                                  8
Case 1:19-cv-02987-RJD-RLM Document 61 Filed 03/22/21 Page 9 of 10 PageID #: 1735




  several privileged communications while witness’s counsel interposed no privilege objection).

  Moreover, where, as here, the testimony was given at a deposition, rather than before the

  factfinder, such extrajudicial statements have been held not to trigger a wavier under a

  selective-disclosure theory. See In re County of Erie, 546 F.3d at 230 (“the fact that the

  deponent was not before a ‘decisionmaker or fact finder’ when he made the statements . . .

  means that Respondents have not been placed in a disadvantaged position at trial”); In re Sims,

  534 F.3d 117, 141 (2d Cir. 2008) (“Given that Sims cannot introduce any of his own

  deposition testimony at trial . . . , Sim's deposition testimony does not place respondents in a

  disadvantageous position at trial.”); Gardner v. Major Auto. Companies, Inc., No. 11 Civ.

  1664(FB)(VMS), 2014 WL 1330961, at *9 (E.D.N.Y. Mar. 31, 2014) (deposition testimony

  did not implicitly waive privilege).

  IV.    Non-testifying Expert

         The work product doctrine likewise protects communications between Mr. Prakhin and

  his Firm’s staff regarding their non-testifying expert Nancy Parkin-Bashizi, who was retained

  for the purpose of litigation. See Fed. R. Civ. P. 26(b)(3)(A) (the work product doctrine

  applies to work product “by a party or its representatives”). Again, based on the documents

  submitted for in camera review, the Court concludes that, although not a prerequisite to

  protection, Mr. Prakhin was clearly coordinating the search for experts at the direction of

  outside counsel. See DE #55-3.

         Moreover, under Rule 26(b)(4)(B), a party may protect from disclosure “facts known

  or opinions held by an expert who has been retained or specially employed by another party in

  anticipation of litigation or to prepare for trial and who is not expected to be called as a witness

  at trial.” Fed. R. Civ. P. 26(b)(4)(B). In fact, the rule protects from disclosure even the

                                                   9
Case 1:19-cv-02987-RJD-RLM Document 61 Filed 03/22/21 Page 10 of 10 PageID #: 1736




  identity of a non-testifying expert. See Dover v. Brit. Airways, PLC (UK), No. CV 20125567

  (RJD)(MDG), 2014 WL 4065084, at *1 (E.D.N.Y. Aug. 15, 2014), aff'd, 2014 WL 5090021

  (E.D.N.Y. Oct. 9, 2014); Williams v. Bridgeport Music, Inc., 300 F.R.D. 120, 122-23

  (S.D.N.Y. 2014). Accordingly, communications between Mr. Prakhin or his staff and Ms.

  Parkin-Bashizi (or her agents) are protected from disclosure.

           Finally, plaintiff has not attempted to show either “substantial need” to overcome the

  work product doctrine, see Fed. R. Civ. P. 26(b)(3)(A)(ii), or “exceptional circumstances” to

  obtain information about a non-testifying expert, see Fed. R. Civ. P. 26(b)(4)(D)(ii). In sum,

  the Court concludes that defendants have properly invoked the work product and non-testifying

  expert privileges.

                                           CONCLUSION

           For the foregoing reasons, plaintiff’s motion to compel is denied.

              SO ORDERED.

  Dated:      Brooklyn, New York
              March 22, 2021



                                           /s/   Roanne L. Mann
                                        ROANNE L. MANN
                                        UNITED STATES MAGISTRATE JUDGE




                                                   10
